Case: 16-16405   Date Filed: 10/06/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16405
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:15-cr-00073-SCB-TBM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MAURICE WILLIAMS,
a.k.a. Reese,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 6, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 16-16405        Date Filed: 10/06/2017        Page: 2 of 7


       Maurice Williams appeals his convictions for sex trafficking of a minor by

force, threats of force, fraud, or coercion and for conspiracy to commit sex

trafficking of a minor by force, threats of force, fraud, or coercion. On appeal, he

argues that the evidence was insufficient for the jury to convict beyond a

reasonable doubt.1 After careful review of the record and the parties’ briefs, we

affirm.

                                                  I.

       The district court’s denial of “motions for a judgment of acquittal will be

upheld if a reasonable trier of fact could conclude that the evidence establishes the

defendant’s guilt beyond a reasonable doubt.” United States v. Rodriguez, 218
F.3d 1243, 1244 (11th Cir. 2000) (per curiam). Where the issue is properly

preserved, “[t]he district court’s decision on sufficiency of the evidence is entitled

to no deference.” United States v. Taylor, 972 F.2d 1247, 1250 (11th Cir. 1992).

The standard of review is de novo, but we view the evidence “in the light most

favorable to the government, . . . drawing all reasonable factual inferences in favor

of the jury’s verdict.” United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir.

2009).



1
 Because Williams moved for a judgment of acquittal after the close of the government’s case,
and then for a new trial after the jury’s verdict, he has preserved the sufficiency issue for appeal.
United States v. Williams, 144 F.3d 1397, 1401 (11th Cir. 1998); Cf. United States v. Bichsel,
156 F.3d 1148, 1150 (11th Cir. 1998).
                                                  2
                   Case: 16-16405        Date Filed: 10/06/2017       Page: 3 of 7


                                                  II.

          A defendant commits the offense of sex trafficking of a minor by force,

fraud, or coercion if he knowingly, in or affecting interstate commerce, “recruits,

entices, harbors, transports, provides, obtains, or maintains by any means a person .

. . knowing, or in reckless disregard of the fact, that means of force, threats of

force, fraud, [or] coercion will be used to cause the person to engage in a

commercial sex act.” 18 U.S.C. § 1591(a). 2 The punishment under § 1591 ranges

from a mandatory minimum of 15 years to a maximum of life imprisonment “if the

offense was effected by means of force, threats of force, fraud, or coercion.” Id.

§ 1591(b)(1). In addition, “[w]hoever conspires with another to violate section

1591 shall be fined . . ., imprisoned for any term of years or for life, or both.” Id.

§ 1594(c).

          For purposes of § 1591, “coercion” is defined as (1) “threats of serious harm

to or physical restraint against any person;” (2) “any scheme, plan, or pattern

intended to cause a person to believe that failure to perform an act would result in

serious harm to or physical restraint against any person”; or (3) “the abuse or

threatened abuse of law or the legal process.” Id. § 1591(e)(2). “Serious harm,” in

turn, is “any harm, whether physical or nonphysical, including psychological,

financial, or reputational harm, that is sufficiently serious, under all the


2
    This is the language of the statute at the time of Williams’s alleged conduct in 2014.
                                                   3
              Case: 16-16405     Date Filed: 10/06/2017   Page: 4 of 7


surrounding circumstances, to compel a reasonable person of the same background

and in the same circumstances to perform or to continue performing commercial

sexual activity in order to avoid incurring that harm.” Id. § 1591(e)(4).

                                         III.

      The evidence was sufficient for a reasonable jury to conclude beyond a

reasonable doubt that Williams violated the “force, threats of force, fraud, or

coercion” provision of 18 U.S.C. § 1591(a) for each of the six counts. With regard

to Counts 2, 3, 4, 5, and 6, the substantive sex-trafficking counts, a reasonable

juror could conclude that Williams acted knowing, or in reckless disregard of the

fact, that force, threats of force, fraud, or coercion would be used to cause the

victims to engage in commercial sex acts. With regard to Count 1, the conspiracy

to commit sex-trafficking count, a reasonable juror could conclude that Williams

conspired with his co-defendant to use force, threats of force, or coercion to engage

the victims in commercial sex acts.

      Testimony at trial established that minors who come from broken homes,

drop out of school, and run away are more susceptible to trafficking because those

circumstances are the very reasons why the victims are targeted and recruited; each

of Williams’s victims dealt with some combination of those circumstances. B.F.,

the victim named in Count 2, testified that she was raised by a single mother and

dropped out of school in ninth grade after a sexual assault. D.J., the victim named


                                          4
               Case: 16-16405     Date Filed: 10/06/2017       Page: 5 of 7


in Counts 3 and 6, also testified that she was raised by a single mother and stated

that she quit school in eighth grade when she ran away from home. A.L., the

victim named in Count 4, testified that she dropped out of school in eleventh grade,

that her mother was in jail on multiple occasions, and that she spent time in Child

Protective Services. A.K., the victim named in Count 5, testified that she was

expelled from school in seventh or eighth grade, and that her mother lost custody

of her, causing her to grow up with her grandmother, and in foster care, from

which she frequently ran away because she was separated from her brothers. This

testimony supports a conclusion that each of the victims was particularly

susceptible to targeting and recruiting for sex trafficking.

      In addition, the government presented evidence that Williams and his co-

defendant used force in the form of physical violence against some victims in their

sex-trafficking operation and that other victims knew about it. A.L. testified to

hearing “screaming,” then seeing Williams grabbing D.J. to keep her from leaving

a hotel room and “punching [D.J.] in the [hotel room’s] bathroom” while A.K. was

there. A.K. testified that Williams’s co-defendant engaged in physical altercations

with her resulting in injuries to her “face, eyes, nose, [and] lip.” From these

incidents, a reasonable jury could have concluded that victims feared serious harm,

in the form of physical injury, if they did not continue the prostitution.




                                           5
              Case: 16-16405     Date Filed: 10/06/2017    Page: 6 of 7


      The evidence could also lead a reasonable juror to conclude that Williams

coerced the victims through emotional, psychological, and financial means.

Specifically, the government presented evidence that D.J. and Williams were in a

sexual relationship, that she really cared about Williams, and that she did not want

to be in court. She also referred to him as “Daddy” in text messages. Williams

promised that he would help the victims make money; take care of them; buy them

food, clothing, and phones; provide them with marijuana; and pay for them to have

their hair and nails done and to have whatever they needed for their acts of

prostitution. Further, B.F. testified that she, Williams, and D.J. talked about using

the money they made from prostitution to buy a house together. A reasonable jury

could have concluded from this evidence that the victims feared that stopping the

prostitution would result in serious harm, in the form of losing Williams’s

emotional, psychological, and financial support.

                                         IV.

      Based on this evidence, a reasonable jury could convict Williams of the five

counts of sex trafficking of a minor by force, threats of force, fraud, or coercion

and the one count of conspiracy to commit sex trafficking by force, threats of

force, fraud, or coercion. The evidence shows that each victim’s background made

her particularly susceptible to sex trafficking, that after the victims started working

for Williams he refused to let one victim leave a hotel room and punched her there


                                          6
              Case: 16-16405    Date Filed: 10/06/2017   Page: 7 of 7


in front of two other victims, and that he established significant psychological,

emotional, and financial ties to the victims. Thus, viewing the facts, and all

reasonable inferences, in the light most favorable to the government, see Jiminez,
564 F.3d at 1284, a reasonable jury could have concluded that Williams knew or

was in reckless disregard of the fact that his conduct caused the victims to believe

that stopping prostitution would result in harm so serious that it would compel a

reasonable person of the victims’ backgrounds and circumstances to perform or

continue performing the commercial sex acts to avoid that harm, see 18 U.S.C. §

1591, and that Williams conspired with his co-defendant to engage in this conduct.

      AFFIRMED.




                                         7